Case: 17-30164      Document: 00514167098         Page: 1    Date Filed: 09/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 17-30164                                   FILED
                                  Summary Calendar                        September 22, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
NAFEESA H. NAYLOR, also known as Nafessa H. Naylor,

                                                 Plaintiff – Appellant
v.

LEE HARRELL; TERRY PARRISH; LUCILLE WALKER; DEWEY
R. ALLEN; DANIEL GRISSON; WILLIAM SCOTT HUNT; JAMES
W. BERRY; TERRY A. DOUGHTY; MICHAEL R. WILSON;
JAMES ADCOCK; JEFF LANDRY,

                                                 Defendants – Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:16-CV-817


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       Nafeesa Naylor challenges the Rule 12(b)(6) dismissal of her civil rights
suit brought against numerous defendants. The case has its origins in Naylor’s
visit to the Richland Parish Sheriff’s Office in October 2012 to report that police
had abused her daughter. According to her allegations which we assume to be


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30164    Document: 00514167098     Page: 2     Date Filed: 09/22/2017



                                 No. 17-30164
true at the pleading stage, Naylor agreed to leave a phone containing a video
of the incident with the investigators “for the sole purpose” of allowing them to
download that video. Naylor alleges that when she retrieved the phone months
later, the video was no longer on it. In June 2013, she was arrested and
charged with extortion, public intimidation, and prostitution. She alleges that
the evidence that was the basis for these arrests came from the phone she had
given the Sheriff’s Office. A judge set bond at amounts Naylor could not pay.
In May 2015, she entered an Alford plea to the public intimidation charge and
was released from jail the next month.
      Naylor then brought this federal lawsuit, which the magistrate judge
recommending dismissing for the following reasons. It concluded that the
Eighth Amendment claim against the judge who set her bond was barred by
judicial immunity. Ballard v. Wall, 413 F.3d 510, 515 (5th Cir. 2005). Her
claims against two bank employees—they apparently worked for the bank
holding the note on Naylor’s car that she alleges was unlawfully searched—
failed because there was no allegation of unconstitutional conduct by these
private citizens. As for her claims against numerous law enforcement officials
who allegedly had access to her phone, her guilty plea barred an unlawful
arrest claim, see Heck v. Humphrey, 512 U.S. 477, 486–87 (1994), and her
Fourth Amendment claim was time barred.             On that latter point, the
magistrate concluded that the limitations period began to run when she was
arrested in June 2013 based on the allegedly unlawful search, Pete v. Metcalfe,
8 F.3d 214, 217 (5th Cir. 2003), so any suit had to be brought by June 214, see
La C.C. art. 3492 (one-year prescription period).         The claim against the
Louisiana Attorney General failed because there is no respondeat superior
liability in section 1983 cases and the complaint made no allegations of any
individual involvement by the AG in Naylor’s case.          The magistrate also
dismissed Naylor’s equal protection and conspiracy claims against a local
                                       2
    Case: 17-30164     Document: 00514167098     Page: 3   Date Filed: 09/22/2017



                                  No. 17-30164
magistrate with whom she claimed she had a longtime affair until he played a
role in getting her charged because the phone had text messages revealing
their relationship. The judge concluded that these claims were insufficiently
pleaded and the equal protection claim was prescribed.
      Naylor did not file any objections to the magistrate’s recommendations.
Instead, she unsuccessfully sought to amend her complaint. She then sought
to voluntarily dismiss her claims without prejudice. The district court rejected
that request, explaining that Federal Rule of Civil Procedure 41(a)(2) requires
court permission, which is meant to “protect the non-movant from unfair
treatment.” Ikospentakis v. Thalassic S.S. Agency, 915 F.2d 176, 179 (5th Cir.
1990). Dismissal without prejudice while the magistrate’s recommendation
was pending would amount to that undue prejudice, the court held, because
Naylor had already received multiple opportunities to pursue her claims
through the granting of extensions and the like.        The district court then
adopted the magistrate’s recommendation and dismissed the lawsuit.
      On appeal, Naylor does not spend much time challenging the merits of
the Rule 12(b)(6) dismissal. To the extent she has adequately raised any
challenges to those merits ruling, we find no error.
      Instead, Naylor focuses on the denial of her late request for voluntary
dismissal without prejudice. We review a district court’s ruling on a Rule
41(a)(2) motion only for abuse of discretion. Elbaor v. Tripath Imaging, Inc.,
279 F.3d 314, 317 (5th Cir. 2002). The district court’s exercise of its discretion
was reasonable. The numerous defendants and the magistrate judge had
devoted a great deal of time to the Rule 12 motions, Naylor did not explain why
her motion for voluntary dismissal was not brought earlier, and she filed it
only after the magistrate judge had recommended dismissal of her case. Baca
v. Berry, 806 F.3d 1262, 1270 (11th Cir. 2015) (listing factors a court may
consider in exercising its Rule 41(a)(2) discretion).
                                        3
Case: 17-30164   Document: 00514167098   Page: 4   Date Filed: 09/22/2017



                          No. 17-30164
 The judgment of the district court is AFFIRMED.




                                4